Citation Nr: 1524792	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for acute lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1996 to September 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the increased rating claim for acute lymphocytic leukemia.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

The issue of entitlement to service connection for back pain, to include as secondary to service-connected leukemia, has been raised by the record in a March 2014 informal hearing presentation by the Veteran's representative, as well as several medical records such as the June 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected acute lymphocytic leukemia has not required medication, blood transfusions, or any other type of treatment, and did not result in a hemoglobin count of 10gm/100ml or less; however, her symptoms of this disability did include headaches.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a compensable rating for acute lymphocytic leukemia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code (DC) 7703 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable rating for her service-connected acute lymphocytic leukemia disability, which is currently rated as zero percent disabling. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from March 2010, a year prior to the date the Veteran filed the present increased rating claim for her service-connected acute lymphocytic leukemia disability.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran currently has a noncompensable rating disability rating under DC 7703 (leukemia).  Although this diagnostic code does not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31 (2014).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Diagnostic code 7703 provides that leukemia with active disease or during a treatment phase is rated 100 percent disabling.  Otherwise, leukemia is rated under the listed criteria for anemia (DC 7700) or aplastic anemia (DC 7716), whichever would result in the greater benefit.  A Note to diagnostic code 7703 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R § 3.105(e).  If there has been no recurrence, the VA adjudicator is to rate on residuals. 38 C.F.R. § 4.117. 

Diagnostic code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100ml or less, asymptomatic, is rated as noncompensable (zero percent).  Anemia with hemoglobin 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117. 

Diagnostic code 7716 provides ratings for aplastic anemia.  Aplastic anemia requiring continuous medication for control is rated 10 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year, but less than once every three months, is rated 30 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once every three months; or infections recurring at least once every three months is rated 60 percent disabling.  Aplastic anemia requiring bone marrow transplant; requiring transfusion of platelets or red cells at least once every six weeks; or infections recurring at least once every six weeks is rated 100 percent disabling.  38 C.F.R. § 4.117.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period, the record demonstrates that the Veteran's disability picture approximates a noncompensable disability rating for acute lymphocytic leukemia. 

The Veteran was granted service connection for acute lymphocytic leukemia at a 100 percent rating effective September 1996, and this disability was reevaluated as zero percent disabling effective April 2000.  The Board notes that the claims file includes numerous private and service treatment medical records, as well as Social Security Administration (SSA) records, which show extensive treatment for the Veteran's acute lymphocytic leukemia and discussion of her symptoms due to this disability, which might warrant a higher rating; however, these records all pertain to treatment and symptoms during a timeframe prior to the appeal period.  The Veteran filed the present increased rating claim in March 2011, and thus, the applicable appeal period extends from March 2010 forward.  In fact, the latest private treatment record is from February 2009, and this private progress note showed that the Veteran's hemoglobin was 13gm/100ml, which would not warrant a higher evaluation in the Veteran's case.

The only medical evidence in the claims file pertaining to the Veteran's symptoms from acute lymphocytic leukemia is a June 2011 VA examination, which was conducted in connection with the present claim on appeal.  Although the examiner did not review the Veteran's claims file during this examination, she reviewed the Veteran's self-reported medical history and her private medical records, which indicated that the most recent visit to a hematologist occurred in April 2011, that the Veteran has remained off treatment since March 1999, and that her acute lymphocytic leukemia was in complete remission. 

During the examination, the Veteran reported that she had not undergone any prescribed bed rest or treatment due to her leukemia disability during the last 12 months.  She reported that she takes several medications, but none of them were for treatment of her leukemia.  Furthermore, the Veteran stated that this disability did not have an effect on her activities of daily life or her occupation; however, she did indicate that although her leukemia was in remission, during her intrathecal chemotherapy she underwent numerous spinal taps and bone marrow biopsies which she felt had caused her to miss days at work due to chronic back pain.  She also endorsed symptoms of low back pain, migraine headaches, and anxiety.  

The VA examiner recorded the Veteran's history of her leukemia disability, including her report that she underwent intrathecal and intravenous chemotherapy for approximately one year, with the last treatment being in January 1997.  Then she was placed on oral chemotherapeutic maintenance medication for approximately two years, with the last treatment being in March 1999.  She had been considered in remission since that time, but she sees an oncologist approximately once a year.  

The VA examiner noted that the Veteran's treatment was complete, and that she was currently on watchful waiting status.  She also reported that the Veteran had an anemia condition, including anemia caused by treatment for a hematologic and/or lymphatic condition, because the Veteran reported a history of iron deficiency anemia that required treatment.  The examiner noted that no records were available for this disorder; however, a record from April 2007 indicated that the Veteran had a history of iron overload that was secondary to transfusion.  The examiner noted that this disorder did not require continuous medication to control it.  

The examiner noted that the Veteran did not have the following conditions: thrombocytopenia, including thrombocytopenia caused by treatment for a hematologic and/or lymphatic condition; polycythemia vera; sickle cell anemia; or, any other conditions, complications and/or residuals of treatment for a hematologic and/or lymphatic disorders that result in recurring infections.  However, the examiner noted that the Veteran reported experiencing chronic back pain from the multiple spinal tap and bone marrow procedures that she underwent.  The Veteran also stated that she believed that her headaches were secondary to this back pain.   

Diagnostic testing revealed that the Veteran's hemoglobin level in June 2011 was 12.9gm/100ml, that her platelet level was 256, and that a peripheral blood smear showed normal results, i.e., normochromic and normocytic red blood cells and platelets and white blood cells that were present in normal number and appearance.  

After noting that the Veteran's hematologic and/or lymphatic condition does not impact her ability to work, the examiner conducted a physical examination of the Veteran.  Upon examination, the Veteran's heart rate was regular and rhythmic but without murmurs or gallops.  She had appropriate behavior, apparent comprehension, coherent answers, and intact memory, attention, concentration, and executive functions.  Her musculoskeletal and neurologic examination did not note any signs of peripheral neuropathy.  Ultimately, the VA examiner diagnosed the Veteran with acute lymphocytic leukemia status post chemotherapy that was in remission and without functional limitations.

Since this VA examination, the Veteran's representative submitted an informal hearing presentation in March 2014 in which the representative contended that the Veteran should be afforded a compensable rating under DC 7700 due to her symptoms of fatigue and headaches.  The Board notes that in this informal hearing presentation, the Veteran's representative indicated that the symptoms of fatigue and headaches come from private treatment records prior to the time period on appeal, i.e., records from February 2009 and earlier.  

In light of the aforementioned evidence, the Board concludes that for the entire increased rating period, the Veteran's leukemia disability has not warranted a compensable disability rating.  The Board notes that the record does not indicate that the Veteran's leukemia is active or currently in treatment, and thus, the Board looks to diagnostic codes 7700 and 7716 to rate her current disability.  See 38 C.F.R. § 4.117, DC 7703.  A higher evaluation of 10 percent disabling is not warranted under DC 7700 because the record does not show that her leukemia disability has resulted in a hemoglobin count of 10gm/100 ml or less, although she did exhibit symptoms of headaches.  Moreover, the record does not indicate that she has any signs of pernicious anemia, such as dementia or peripheral neuropathy, and thus, separate ratings for those disorders are not warranted.  

Likewise, a higher evaluation of 10 percent disabling pursuant to DC 7716 is not warranted because the June 2011 VA examiner determined that the Veteran did not require continuous medication to control her anemia.  Moreover, the June 2011 VA examination noted that the Veteran did not suffer from recurrent infections and she did not require transfusions at any time during the appeal period.  Thus, a higher evaluation of 30 percent is not warranted under DC 7716.  

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate her acute lymphocytic leukemia disability on the basis of severity of active disease or treatment; symptoms of anemia, including hemoglobin blood count and symptoms of fatigability, headaches, lightheadedness, shortness of breath, weakness, and other symptoms; and, requirements of transfusions or recurrent infections.  Thus, the demonstrated manifestations - namely hemoglobin blood count, headaches, and fatigability- are contemplated by the provisions of the rating schedule.  

While the Board acknowledges that symptoms of back pain, which manifested as residuals of medical treatment for the Veteran's leukemia disability, are not contemplated by the rating criteria for leukemia, the Board notes that the symptoms of back pain have been referred to the AOJ for adjudication to determine whether they ought to be service-connected.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's acute lymphocytic leukemia, and referral for consideration of an extra-schedular evaluation is not warranted.

Therefore, as the preponderance of the evidence is against entitlement to a compensable rating for acute lymphocytic leukemia, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has also considered whether an inferred claim for a total disability based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not contended, and the record as a whole has not indicated, that the Veteran is unable to maintain substantial employment due to her service-connected disability.  While she indicated in the June 2011 VA examination that she had missed work when she was undergoing intrathecal chemotherapy in the past, the VA examiner noted that the leukemia disability did not presently impact her ability to work, and that this disability did not affect her activities of daily life.  Overall, the record reflects that the Veteran's leukemia disability does not impact her ability to maintain substantial employment, and thus, the Board finds that Rice is inapplicable in this case.




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, SSA records, and records of VA and private treatment.  The duty to assist was further satisfied by an examination in June 2011, during which an examiner conducted a physical examination of the Veteran, took down the Veteran's history, reviewed private medical records, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  

The Board acknowledges that the Veteran's representative alleged during the March 2014 informal hearing presentation that the June 2011 VA examination was inadequate because the examiner did not review the claims file, provide any rationale for her conclusions, did not analyze the blood-work obtained, and did not address the Veteran's contentions regarding any secondary conditions, namely, the Veteran's headaches and back pain.  The Board finds that this examination was adequate because the examiner reviewed the Veteran's relevant private medical records and the Veteran's self-reported medical history.  Furthermore, the examiner recorded pertinent examination findings, including the hemoglobin blood count and the Veteran's physical symptoms.  Lastly, the examiner noted the Veteran's symptoms of headaches and back pain, and provided a sufficient analysis to support the conclusions rendered in regards to the increased rating claim for acute lymphocytic leukemia.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim, and no further notice or assistance is required.


ORDER

Entitlement to a compensable rating for acute lymphocytic leukemia is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


